Citation Nr: 1732724	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-47 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 21, 2014, and to a rating in excess of 60 percent beginning August 21, 2014, for onychomycosis, bilateral feet.

2.  Entitlement to a rating in excess of 10 percent prior to February 12, 2014, and to a rating in excess of 60 percent beginning February 12, 2014, for contact dermatitis.

3.  Entitlement to an effective date earlier than February 12, 2014, for the increased evaluation from 10 percent to 60 percent for service-connected contact dermatitis.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 1988 to September 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board, most recently in August 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an increased rating for a heart disability was raised in a statement received in July 2017.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and so, the Board does not have jurisdiction to decide that issue.  Therefore, the issue of entitlement to an increased rating for a heart disability is referred to the AOJ for appropriate action.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement in June 2017 withdrawing the appeal.





CONCLUSION OF LAW

The criteria for withdrawal of the issues on appeal have been met.  38 U.S.C. §§ 7105(a), 7108 (2016); 38 C.F.R. § 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the Veteran filed timely notices of disagreement with the ratings assigned for onychomycosis, bilateral feet, and contact dermatitis.  In November 2010, the Veteran perfected an appeal of those issues.  In a written statement received in June 2017, the Veteran stated he wanted to withdraw the appeal currently pending before the Board.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.


ORDER

The appeal is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


